Dismissed and Memorandum Opinion filed May 4, 2006








Dismissed and Memorandum Opinion filed May 4, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00767-CV
____________
 
IN THE INTEREST OF Q.E.W., S.M.S.
a/k/a S.M.S., L.M.S a/k/a L.M.S
 
 
 

 
On Appeal from the 313th District
Court
Harris County ,
Texas
Trial Court Cause No.
04-10131J
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from a judgment signed July 11, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On August 30, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response. 
On September 29, 2005, we issued an order, directing the trial court to
determine whether appellant was indigent. 
The trial court filed its findings on February 13, 2006, noting that
counsel had been appointed, and that, although appellant was not found to be
indigent, appointed counsel could be reimbursed for any expenses he incurred on
behalf of appellant.  On February 16,
2006, we issued an order, directing appointed counsel to make financial
arrangements for the record or the appeal would be dismissed.  No response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 4, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.